      Case 2:20-cv-04708 Document 1 Filed 10/02/20 Page 1 of 13 PageID #: 1



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
CHARLES TESORO, on behalf of himself and all :
others similarly situated,                                             :
                                                                       :
                                      Plaintiff,                       :
                                                                       :   COMPLAINT
                   -against-                                           :
                                                                       :
GRIMALDI LLC d/b/a GRIMALDI’S PIZZERIA :
and JENNIFER HEANEY,                                                   :   FLSA COLLECTIVE
                                                                       :   ACTION
                                      Defendants.                      :
---------------------------------------------------------------------- X

        Plaintiff Charles Tesoro (“Tesoro” or “Plaintiff”), on behalf of himself and all

others similarly situated, by his attorneys Pechman Law Group PLLC, complaining of

Defendants Grimaldi LLC d/b/a Grimaldi’s Pizzeria (“Grimaldi’s”), and Jennifer

Heaney (“Heaney”) (together, “Defendants”), alleges:

                                      NATURE OF THE ACTION

        1.       Tesoro is a former bartender at Grimaldi’s. Throughout his employment,

Defendants paid Tesoro and other bartenders, servers, and bussers at Grimaldi’s

(collectively, the “Waitstaff”) $50.00 per shift worked. As a result of their shift-pay policy,

Defendants failed to pay Tesoro and the Waitstaff at least the statutory minimum wage

rate for hours worked up to forty per workweek. Defendants also failed to pay Tesoro

and the Waitstaff overtime wages at a rate at least one and one-half (1.5) times the

statutory minimum wage rate for all hours worked over forty per workweek. Although

Tesoro and the Waitstaff frequently worked in excess of ten hours per day, Defendants

did not pay Tesoro and the Waitstaff spread-of-hours pay on days when they worked

more than ten hours. Defendants failed to provide Tesoro and the Waitstaff with wage

notices at their time of hiring and with accurate wage statements at the end of each pay

period.
     Case 2:20-cv-04708 Document 1 Filed 10/02/20 Page 2 of 13 PageID #: 2



         2.     Tesoro brings this action on behalf of himself and all similarly situated

Waitstaff pursuant to the Fair Labor Standards Act, 29 U.S.C. § 201 et seq. (“FLSA”) and

the New York Labor Law § 190 et seq. (“NYLL”) seeking injunctive and declaratory relief

and to recover unpaid minimum and overtime wages, spread-of-hours pay, liquidated

damages, statutory damages, pre- and post-judgment interest, and attorneys’ fees and

costs.

                                     JURISDICTION

         3.     This Court has subject matter jurisdiction over this case pursuant to

29 U.S.C. § 216(b) and 28 U.S.C. §§ 1331 and 1337 and has supplemental jurisdiction over

Plaintiff’s claims under the NYLL pursuant to 28 U.S.C. § 1367.

                                          VENUE

         4.     Venue is proper in the Eastern District of New York under 28 U.S.C. § 1391

because the events set forth in this Complaint occurred at Grimaldi’s, which is located in

the Eastern District of New York.

                                      THE PARTIES

Plaintiff

         5.     Charles Tesoro resides in Nassau County, New York.

         6.     Defendants employed Tesoro as a bartender from September 2018 through

June 9, 2019.

         7.     Throughout his employment, Tesoro was an employee engaged in

interstate commerce or the production of goods for interstate commerce.

         8.     Tesoro was Defendants’ employee within the meanings of the FLSA and

NYLL.




                                             2
     Case 2:20-cv-04708 Document 1 Filed 10/02/20 Page 3 of 13 PageID #: 3



Defendant Grimaldi LLC

      9.     Defendant Grimaldi LLC is a New York limited liability company that

owns, operates, and does business as Grimaldi’s Pizzeria, an Italian pizzeria and

restaurant located at 980 Franklin Avenue, Garden City, New York 11530.

      10.    Grimaldi’s has at least 11 employees engaged in commerce or in the

production of goods for commerce and handling, selling, or otherwise working on goods

or materials that have been moved in or produced for commerce by any person.

      11.    Within the three years prior to the filing of this Complaint, Grimaldi’s had

an annual gross volume of sales in excess of $500,000.

Defendant Jennifer Heaney

      12.    Jennifer Heaney is an owner of Grimaldi LLC.

      13.    Heaney is listed as Grimaldi’s principal on its New York State Liquor

Authority Public Query Results webpage.

      14.    Heaney is present most days at Grimaldi’s.

      15.    Heaney oversees the day-to-day operations of Grimaldi’s. She supervises

the work of employees, sets employee wages and schedules, hires and fires employees,

disciplines employees, and keeps track of inventory and sales.

      16.    For example, Heaney hired Grimaldi’s manager, Megan Didyk.

      17.    Heaney exercises sufficient control over Grimaldi’s operations and Tesoro’s

and the Waitstaff’s employment to be considered Plaintiff’s and the Waitstaff’s employer

under the FLSA and NYLL.

                              FACTUAL ALLEGATIONS

      18.    Throughout Tesoro’s employment, Grimaldi’s was open to the public seven

days per week, Monday to Thursday from 11:30 a.m. to 10:00 p.m., Friday and Saturday

from 11:30 a.m. to 11:00 p.m., and Sunday from 11:30 a.m. to 9:00 p.m.


                                           3
     Case 2:20-cv-04708 Document 1 Filed 10/02/20 Page 4 of 13 PageID #: 4



        19.   Grimaldi’s Waitstaff, including Tesoro, frequently performed after-hours

work.

Tesoro’s Hours Worked and Pay

        20.   Throughout his employment, Tesoro worked as a bartender on

Wednesdays from approximately 11:00 a.m. to 12:30 or 1:00 a.m., Thursdays and Fridays

from approximately 11:00 a.m. to 5:00 p.m., and Saturdays from approximately 11:00 a.m.

to 1:00 or 1:30 a.m., totaling approximately 38.5 to 40 hours per workweek.

Approximately once per month, one of Tesoro’s Thursday or Friday shifts would last

until approximately 6:00 p.m.

        21.   From approximately November 2018 through January 2019, Tesoro also

worked Tuesdays from approximately 11:00 a.m. to 12:30 or 1:00 a.m., and occasionally

Mondays from approximately 11:00 a.m. to 5:00 p.m., totaling approximately 52 to 58.5

hours per workweek during this period.

Defendants’ Shift Pay Violations

        22.   The statutory minimum wage rate applicable to employers in New York

City with 11 or more employees was $13.00 per hour in 2018. NYLL § 652(1)(a).

        23.   The statutory minimum wage rate applicable to employers in New York

City with 11 or more employees was $15.00 per hour in 2019. NYLL § 652(1)(a)

        24.   Through Tesoro’s employment, Defendants paid Tesoro and the Waitstaff

$50.00 per shift as compensation for hours worked.

        25.   Whenever Tesoro and the Waitstaff worked a double shift including both

lunch and dinner, Defendants paid them $100.00, i.e., $50.00 per shift.

        26.   For example, during the week of January 7 through January 13, 2019, Tesoro

worked nine shifts of approximately six hours each, totaling 54 hours worked in the

workweek. Defendants paid Tesoro $450.00 for this workweek.


                                            4
     Case 2:20-cv-04708 Document 1 Filed 10/02/20 Page 5 of 13 PageID #: 5



       27.    Defendants paid Tesoro a regular wage rate of $8.33 per hour during the

week of January 7 through January 13, 2019, as calculated by diving Tesoro’s hours

worked (54) by his compensation ($450.00).

       28.    Defendants did not pay Tesoro at a rate of at least one-and-one half (1.5)

times his regular hourly wage rate, which shall not be less than the statutory minimum

wage rate, for hours worked in excess of forty during the week of January 7 through

January 13, 2019.

       29.    The FLSA and NYLL allow employers of tip-eligible employees to take a

“tip credit,” enabling them to pay their tipped employees at reduced minimum wage

rates, if the employers inform their tipped employees in advance that the tip credit will

be applied and allow the tipped employees to retain all of the tips that they receive. 29

U.S.C. § 203(m)(2)(A); 12 N.Y.C.R.R. § 146-1.3.

       30.    However, Defendants failed to provide Tesoro and the Waitstaff with wage

notices at their time of hiring reflecting, inter alia, their regular and overtime wage rates

and any allowances (including a tip credit) taken from their wages.

       31.    Defendants also failed to provide Tesoro and the Waitstaff with accurate

wage statements at the end of each pay period reflecting, inter alia, their hours worked,

rate of pay, and any allowances (including a tip credit) taken from their wages.

       32.    Because Defendants did not provide Tesoro and the Waitstaff with a tip

credit notice, Defendants were prohibited from compensating Tesoro and the Waitstaff

at the reduced tipped minimum wage rate.

       33.    The wages Defendants paid Tesoro fell below the applicable statutory

minimum wage rate established by the NYLL.




                                             5
        Case 2:20-cv-04708 Document 1 Filed 10/02/20 Page 6 of 13 PageID #: 6



         34.   Although Tesoro and the Waitstaff frequently worked over forty hours per

workweek, Defendants did not pay Tesoro and the Waitstaff overtime wages at a rate of

at least one and one-half (1.5) times the statutory minimum wage rate.

Defendants’ Spread-of-Hours Violations

         35.   Tesoro and the Waitstaff frequently worked in excess of ten hours per day.

         36.   Defendants failed to compensate Tesoro and the Waitstaff with one

additional hour’s pay at the full statutory minimum hourly wage for each day that they

worked in excess of ten hours.

                        COLLECTIVE ACTION ALLEGATIONS

         37.   Tesoro brings the claims in this Complaint arising out of the FLSA on behalf

of himself and similarly situated Waitstaff employed at Grimaldi’s in the three years prior

to the filing of this action who elect to opt-in to this action (the “FLSA Collective”).

         38.   The FLSA Collective consists of at least 20 Waitstaff who have been victims

of Defendants’ common policy and practices that have violated their rights under the

FLSA by, inter alia, willfully denying them overtime wages. Facts supporting the precise

calculation of the number of employees within the FLSA Collective are presently within

the sole control of Defendants.

         39.   The FLSA Collective consists of persons who, during their employment

with Defendants, worked as bartenders, servers, and bussers (i.e., the Waitstaff) and fell

into the category of non-exempt, non-managerial tipped employees who customarily and

regularly earned more than $30.00 per month in tips.

         40.   As part of their regular business practices, Defendants have intentionally,

willfully, and repeatedly harmed the FLSA Collective by engaging in a pattern, practice,

and/or policy of violating the FLSA. This policy, pattern, and/or practice includes, inter

alia:


                                              6
     Case 2:20-cv-04708 Document 1 Filed 10/02/20 Page 7 of 13 PageID #: 7



              a. failing to pay the FLSA Collective overtime wages at a rate at least one

                 and one-half (1.5) times the statutory minimum wage rate for hours

                 worked in excess of forty per workweek; and

              b. failing to keep full and accurate records of all hours worked by the FLSA

                 Collective as required by the FLSA.

       41.    Defendants have engaged in this unlawful conduct pursuant to a corporate

policy of minimizing labor costs and denying employees their compensation.

       42.    Defendants’ unlawful conduct has been intentional, willful, and in bad faith

and has caused significant monetary damage to the FLSA Collective.

       43.    The FLSA Collective would benefit from the issuance of a court-supervised

notice of the present lawsuit and the opportunity to join the present lawsuit.

       44.    Those similarly situated employees are known to Grimaldi’s and are

readily identifiable and locatable through Grimaldi’s records.

       45.    Those similarly situated employees should be notified of and allowed to

opt into this action, pursuant to 29 U.S.C. § 216(b).

                                    FIRST CLAIM
                           (NYLL – Unpaid Minimum Wages)

       46.    Tesoro repeats and incorporates all foregoing paragraphs as if fully set forth

herein.

       47.    Defendants are employers within the meaning of the NYLL §§ 190 et seq.,

651(5), and 652, and supporting New York State Department of Labor (“NYDOL”)

regulations, including but not limited to 12 N.Y.C.R.R. § 146, and employed Tesoro.

       48.    Defendants failed to pay Tesoro the minimum hourly wages to which he

was entitled under the NYLL.




                                              7
     Case 2:20-cv-04708 Document 1 Filed 10/02/20 Page 8 of 13 PageID #: 8



       49.    Defendants have willfully violated the NYLL by knowingly and

intentionally failing to pay Tesoro minimum hourly wages.

       50.    As a result of Defendants’ violations of the NYLL, Tesoro has suffered

damages and is entitled to recover unpaid minimum wages, liquidated damages, pre-

and post-judgment interest, and attorneys’ fees and costs of this action.

                                  SECOND CLAIM
                           (FLSA – Unpaid Overtime Wages)

       51.    Tesoro repeats and incorporates all foregoing paragraphs as if fully set forth

herein.

       52.    Defendants were required to pay Plaintiff and the FLSA Collective one and

one-half (1.5) times the applicable regular wage rate, which could not be less than the full

NYLL minimum wage rate, for all hours worked in excess of forty hours per workweek

pursuant to the overtime wage provisions set forth at 29 U.S.C. § 207 et seq.

       53.    Defendants failed to pay Tesoro and the FLSA Collective the overtime

wages to which they were entitled under the FLSA.

       54.    Defendants have willfully violated the FLSA by knowingly and

intentionally failing to pay Tesoro and the FLSA Collective overtime wages.

       55.    As a result of Defendants’ violations of the FLSA, Tesoro and the FLSA

Collective are entitled to recover their unpaid overtime wages, liquidated damages, pre-

and post-judgment interest, and reasonable attorneys’ fees and costs of this action.




                                             8
     Case 2:20-cv-04708 Document 1 Filed 10/02/20 Page 9 of 13 PageID #: 9



                                     THIRD CLAIM
                             (NYLL – Unpaid Overtime Wages)

       56.      Tesoro repeats and incorporates all foregoing paragraphs as if fully set forth

herein.

       57.      Under the NYLL and supporting NYDOL regulations, Defendants were

required to pay Tesoro at least one and one-half (1.5) times the statutory minimum wage

rate for all hours worked in excess of forty per workweek.

       58.      Defendants failed to pay Tesoro overtime wages to which he was entitled

under the NYLL.

       59.      Defendants have willfully violated the NYLL by knowingly and

intentionally failing to pay Tesoro overtime wages.

       60.      As a result of Defendants’ willful violations of the NYLL, Tesoro is entitled

to recover unpaid overtime wages, liquidated damages, pre- and post-judgment interest,

and reasonable attorneys’ fees and costs of this action.

                                    FOURTH CLAIM
                               (NYLL – Spread-of-Hours Pay)

       61.      Tesoro repeats and incorporates all foregoing paragraphs as if fully set forth

herein.

       62.      Defendants willfully failed to pay Tesoro additional compensation of one

hour’s pay at the basic statutory wage rate for each day during which he worked in excess

of ten hours.

       63.      By their failure to pay Tesoro spread-of-hours pay, Defendants willfully

violated the NYLL § 650, et seq., and supporting NYDOL regulations, including, but not

limited to, 12 N.Y.C.R.R. § 146–1.6.




                                               9
    Case 2:20-cv-04708 Document 1 Filed 10/02/20 Page 10 of 13 PageID #: 10



       64.    As a result of Defendants’ willful violations of the NYLL, Tesoro is entitled

to recover unpaid spread-of-hours pay, liquidated damages, pre- and post-judgment

interest, and reasonable attorneys’ fees and costs of this action.

                                  FIFTH CLAIM
          (NYLL Wage Theft Prevention Act – Failure to Provide Wage Notices)

       65.    Tesoro repeats and incorporates all foregoing paragraphs as if fully set forth

herein.

       66.    The NYLL and the Wage Theft Prevention Act (“WTPA”), as well as the

NYDOL’s interpretive regulations, such as but not limited to 12 N.Y.C.R.R. § 146, require

employers to provide all employees with a written notice of wage rates at the time of

hiring and whenever there is a change to an employee’s rate of pay. NYLL § 195(1).

       67.    In violation of NYLL § 195(1), Defendants failed to furnish Tesoro at the

time of his hiring with a wage notice containing his rate or rates of pay and basis thereof,

whether paid by the hour, shift, day, week, salary, piece, commission, or other;

allowances, if any, claimed as part of the minimum wage, including tip, meal, or lodging

allowances; the regular pay day designated by the employer; the name of the employer;

any “doing business as” names used by the employer; the physical address of the

employer’s main office or principal place of business, and a mailing address if different;

the telephone number of the employer, and anything otherwise required by law.

       68.    As a result of Defendants’ violation of NYLL § 195(1), Tesoro is entitled to

recover from Defendants statutory damages, reasonable attorneys’ fees, and costs and

disbursements of this action, pursuant to the NYLL § 198(1-b).




                                             10
    Case 2:20-cv-04708 Document 1 Filed 10/02/20 Page 11 of 13 PageID #: 11



                                SIXTH CLAIM
      (NYLL Wage Theft Prevention Act – Failure to Provide Wage Statements)

       69.    Tesoro repeats and incorporates all foregoing paragraphs as if fully set forth

herein.

       70.    The NYLL and WTPA require employers to provide employees with an

accurate wage statement each time they are paid.

       71.    Throughout Plaintiff’s employment with Defendants, Defendants failed to

provide Tesoro with an accurate wage statement at the end of every pay period reflecting,

inter alia, his hours worked, rate or rates of pay, and allowances (including tip credits)

claimed, in violation of the NYLL § 195(3).

       72.    As a result of Defendants’ violations of NYLL § 195(3), Tesoro is entitled to

recover statutory damages, reasonable attorneys’ fees, and costs and disbursements of

this action, pursuant to the NYLL § 198(1-d).

                                  PRAYER FOR RELIEF

          WHEREFORE, Tesoro, on behalf of himself and the FLSA Collective, respectfully

requests that this Court enter an order and judgment:

              a.     certifying the case as a collective action for the violations of the FLSA

alleged in the Complaint for the employees described herein and designating Tesoro’s

attorneys as counsel for the FLSA Collective;

              b.     designating Tesoro as the representative of the FLSA Collective;

              c.     authorizing the issuance of notice at the earliest possible time to all

Waitstaff employed by Defendants within the three years immediately preceding the

filing of this action. This notice should inform them the Waitstaff this action has been

filed, describe the nature of the action, and explain their right to opt into this lawsuit;




                                              11
    Case 2:20-cv-04708 Document 1 Filed 10/02/20 Page 12 of 13 PageID #: 12



             d.    declaring that Defendants have violated the minimum wage

provisions of the NYLL;

             e.    declaring that Defendants have violated the overtime wage

provisions of the FLSA and the NYLL;

             f.    declaring that Defendants have violated the spread-of-hours

provisions of the NYLL;

             g.    declaring that Defendants violated the notice and record-keeping

provisions of the NYLL and WTPA;

             h.    declaring that Defendants’ violations of the FLSA and NYLL were

willful;

             i.    enjoining future violations of the FLSA and NYLL by Defendants;

             j.    awarding Tesoro damages for unpaid minimum wages under the

NYLL;

             k.    awarding Tesoro and the FLSA Collective damages for unpaid

overtime wages under the FLSA and NYLL;

             l.    awarding Tesoro damages for unpaid spread-of-hours pay;

             m.    awarding and the FLSA Collective liquidated damages pursuant to

the FLSA and NYLL;

             n.    awarding Tesoro statutory damages as a result of Defendants’ failure

to furnish accurate wage statements pursuant to the NYLL;

             o.    awarding Tesoro statutory damages as a result of Defendants’ failure

to furnish wage notices pursuant to the NYLL;

             p.    awarding Tesoro pre-and post-judgment interest pursuant to the

NYLL;




                                         12
   Case 2:20-cv-04708 Document 1 Filed 10/02/20 Page 13 of 13 PageID #: 13



            q.     awarding Tesoro and the FLSA Collective reasonable attorneys’ fees

and costs pursuant to the FLSA and the NYLL; and

            r.     awarding such other and further relief as the Court deems just and

proper.

Dated: New York, New York
       October 2, 2020

                                              PECHMAN LAW GROUP PLLC


                                              By:   /s Louis Pechman
                                                    Louis Pechman
                                                    Galen C. Baynes
                                                    488 Madison Avenue - 17th Floor
                                                    New York, New York 10022
                                                    Tel: (212) 583-9500
                                                    pechman@pechmanlaw.com
                                                    baynes@pechmanlaw.com
                                                    Attorneys for Plaintiff and the
                                                    Putative FLSA Collective




                                         13
